Exhibit 10.3

   

 

Syncora Holdings Ltd.
26 Reid Street, 4th Floor
Hamilton, Bermuda HM 11

As of August 11, 2008

PERSONAL & CONFIDENTIAL

BY HAND DELIVERY

Paul S. Giordano

c/o Syncora Holdings Ltd.

1221 Avenue of the Americas

New York, NY 10020

Dear Paul:

This letter agreement is intended to memorialize our mutual agreements and
understandings with respect to your departure from Syncora Holdings Ltd (the
“Company”). If you are in agreement with the terms and conditions set forth
herein, please sign, date and return the two enclosed copies of this letter
agreement to Orlando Rivera.

1. Your last day of employment with the Company and all of its affiliates will
be August 15, 2008 (the ‘‘Termination Date”).

2. For purposes of determining your rights, entitlements and obligations under
the Amended and Restated Employment Agreement, dated as of May 8, 2008, to which
you, the Company, Syncora Holdings US Inc. and Syncora Guarantee Re Ltd are
parties (the “Employment Agreement”), it is recognized that your termination of
employment is involuntary and a termination without “Cause” (as defined in the
Employment Agreement). Accordingly, you will be entitled to the following
severance pay and termination benefits pursuant to Section 8(d)(ii) of the
Employment Agreement:

(a) As soon as practical after the effective date of the Release (as defined in
Section 11 below), but in any event within 60 days following the Termination
Date, you will receive a cash lump sum severance payment equal to two times your
base salary plus one times your 2008 target bonus.

(b) For a period of 24 months following the Termination Date (or, if earlier,
until the date you become eligible to receive medical benefits from a new
employer), you will be entitled to coverage under the Company’s medical benefit

 

 

--------------------------------------------------------------------------------



plan on a fully insured basis, at the Company-subsidized premium rate in effect
at such time.

(c) You will be entitled to your vested accrued benefits under the employee
benefit programs of the Company, in accordance with the applicable terms and
provisions of such programs and subject to the rules of Internal Revenue Code
Section 409A.

3. You will also be entitled to the following additional payments and benefits
under the Employment Agreement by reason of your termination without Cause:

(a) You will be entitled to payment of any earned but unpaid base salary as of
the Termination Date, and, following the Termination Date, you will be entitled
to reimbursement of any unreimbursed business expenses properly incurred in
connection with the Company’s expense reimbursement policy and any accrued but
unused vacation. Such amounts will be paid within 60 days of your Termination
Date.

(b) As soon as practical after the effective date of the Release, but in any
event within 60 days following the Termination Date, you will receive a cash
payment of $55,000 (Section 19-Housing Benefit).

(c) Following the Termination Date, you will be reimbursed for the amount of the
loss incurred on the sale of your principal residence to the extent provided
under and in accordance with Section 20 of the Employment Agreement.

4. For avoidance of doubt, the parties acknowledge that the provisions of the
Employment Agreement that are or may be applicable following the Termination
Date shall survive your termination of employment and be deemed incorporated
herein. These are Section 9 (Excise Tax Payments), Section 11 (Noncompetition),
Section 12 (Confidentiality), Section 14 (Subsidiary Services and Guarantee),
Section 17 (Indemnification), Section 18 (Settlement of Disputes) and Section 28
(Section 409A).

5. You agree that the foregoing payments and benefits constitute all of the
payments and benefits to which you will be entitled under the Employment
Agreement following your Termination Date and that you are not entitled to
severance pay under any other plan or arrangement of the Company or any
affiliate. Without limiting the preceding sentence, in the event that there
occurs a Change in Control (as defined in Exhibit A of the Employment Agreement)
following the Termination Date, you agree that you shall not be entitled to any
enhanced payments or benefits pursuant to Section 8(d)(iii) of the Employment
Agreement.

6. As soon as practical after the effective date of the Release, but in any
event within 30 days following the Termination Date, you will receive a cash
payment of

 

 

2

 

--------------------------------------------------------------------------------



$955,556, representing your entitlement under the converted LTIP award under the
terms of the Company’s Offer to Exchange in November 2006.

7. As of the Termination Date, you will become 100% vested in the 113,629
restricted shares held by you on the Termination Date and the performance
restrictions on the 76,419 performance shares held by you on the Termination
Date will lapse. In satisfaction of these obligations, the Company will cause
190,048 shares to be issued to you in accordance with its customary practices
(including regarding withholding of taxes with respect to this share issuance).

8. You will receive tax and financial advisory services for the remainder of
2008 and preparation of your 2008 taxes, as provided to similarly situated
executive officers of the Company.

9. You will receive 12 months of outplacement services, in accordance with the
Company’s outplacement policy for your level.

10. The restriction period under Section 11 of your Employment Agreement with
regard to subparts (ii) and (iii) will be 90 days and not one year. In addition,
for a period of one year following the Termination Date, you will not (either
alone or jointly with or on behalf of others and whether directly or indirectly)
whether as an employee, consultant, partner, principal, agent, distributor,
representative or stockholder assist any person or group in the acquisition or
proposed acquisition of all or any part of the Company or any of its affiliates,
or any of its or their lines of business or assets, (including without
limitation, all preparatory steps antecedent to an acquisition or proposed
acquisition, such as preparation of valuations, financial models, management
analysis or other evaluative materials).

11. The Company will, and will cause its affiliates to, enforce on behalf of you
(or assign to you to enforce to the extent permitted) releases of you in any
agreements that the Company or its affiliates entered or hereafter enter into
with any third party to the extent you do not have the right to enforce such
releases as a third party beneficiary thereof.

12. You agree that all of your vested and unvested options to purchase Company
common stock will be cancelled on the Termination Date without payment of
consideration therefor and without further obligation of the Company. You
further waive any entitlement to consideration for a cash bonus in respect of
the 2008 calendar year.

13. On the Termination Date, you agree to execute the General Release and
Covenant Not to Sue attached hereto as Exhibit A (the “Release”). For avoidance
of doubt, the parties acknowledge and agree that the Release does not waive or
release (a) any rights under this letter agreement, (b) any right to claim
benefits under employee

 

 

3

 

--------------------------------------------------------------------------------



benefit plans (including welfare benefit, qualified and nonqualified retirement
and, except as set forth in this letter agreement, equity-related plans, (c) any
right of indemnification as to advancement of legal fees (including without
limitation indemnification, legal defense and related rights under the Company’s
and any other Released Parties’ (as defined in the Release) certificate of
incorporation, by-laws any other such organic documents, the Employment
Agreement, any other plan or agreement or at law, or (d) any rights under
directors and officers’ liability insurance policies.

14. For three years following the Termination Date, you agree not to, knowingly
and intentionally, make any disparaging remark or send any disparaging
communication which is reasonably expected to result in, or does result in,
damage to the reputation of the Company or any of its affiliates or the
reputation of the business, officers, directors or employees of the Company or
any of its affiliates. For three years following the Termination Date, the
Company agrees not to, knowingly and intentionally, make any disparaging remarks
or send any disparaging communications by press release or other formal
communication or take any other action, directly or indirectly, with respect to
you which is reasonably expected to result in, or does result in, damage to your
reputation (it being understood that comments or actions by an individual will
not be treated as comments or actions by the Company unless such individual is
an officer or director of the Company or otherwise has both the authority to act
on behalf of the Company and purports to act on behalf of the Company). The
foregoing shall not be violated by truthful testimony by a party in any legal
proceeding or governmental inquiry or truthful rebuttal by a party of statements
made about the party.

15. You agree, at the Company’s request, to reasonably cooperate with, and
provide truthful testimony in, any judicial or regulatory proceeding involving
the Company and/or each of its affiliates, officers, directors or employees. To
the extent the Company requests your cooperation or testimony, the Company shall
promptly, after your submission of reasonable vouchers therefor or evidence of
such amounts being owed, pay or reimburse you for all reasonable out-of-pocket
expenses incurred by you in connection with such cooperation and testimony,
including travel expenses and, if appropriate, legal counsel.

16. You will have the right to revoke the Release for 7 days following the date
of your execution of it (the “Revocation Period”). Revocation may be made by
notice during the Revocation Period to Orlando Rivera. In the event that you
shall revoke the Release during the Revocation Period, the Company shall have no
obligations under this letter agreement, with the parties in such event being
acknowledged to have such rights and obligations as are applicable in the case
of a termination without cause under Section 8(d)(ii) of the Employment
Agreement (except that you and the Company acknowledge that execution, delivery
and non-revocation of a general release is required for the severance payment
set forth in Section 8(d)(ii)(B) thereof). Failing revocation, the Release will
become final and binding on the first day following the expiration of the

 

 

4

 

--------------------------------------------------------------------------------



Revocation Period. You agree that paragraph 10 and the second sentence of
paragraph 5 of this letter agreement would survive revocation of the Release.

17. Any payment to be made to you hereunder shall be subject to withholding for
all federal, state and local taxes required to be withheld therefrom.

18. This letter agreement represents the entire agreement between the parties as
to the subject matters herein. This letter agreement may not be amended except
by a writing signed by both parties.

19. This letter agreement shall be construed in accordance with the laws of the
State of New York.

[signature page follows]

 

 

5

 

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

 

 

SYNCORA HOLDING LTD

 

 

 

 

 

By: 

/s/ Susan Comparato

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Susan Comparato

 

 

Title:

SVP & GC

 

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

SYNCORA HOLDINGS US INC.

 

 

 

 

 

 

By: 

/s/ Susan Comparato

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

SUSAN COMPARATO

 

 

Title:

SECRETARY

 

 

 

 

 

 

 

 

 

 

SYNCORA GUARANTEE RE LTD

 

 

 

 

 

By: 

/s/ Susan Comparato

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

SUSAN COMPARATO

 

 

Title:

SECRETARY

 

Accepted and Agreed to:

 

 

 

 

 

 

 

/s/ Paul S. Giordano

 

 

 

--------------------------------------------------------------------------------

 

 

 

Paul S. Giordano

 

 

 

Dated: August 11, 2008

 

 

 

 

 

6

 

--------------------------------------------------------------------------------



General Release and Covenant Not to Sue

1. General Release of Claims. In consideration for the payments and benefits
paid to you under Section 8 of the Employment Agreement, between you and Syncora
Holdings Ltd (the “Company”), dated May 8, 2008 (the “Employment Agreement”) and
under your separation letter, signed by you and the Company, dated August [•],
2008 (the “Separation Agreement”), you hereby release and forever discharge the
Company, and any and all of its affiliates, predecessors, successors, assigns,
and their respective officers, directors, administrators and employees (the
“Released Parties”) of and from all actions, claims, liabilities, demands and
causes of action, known or unknown, fixed or contingent, in law or equity,
included but not limited to those arising under the Civil Rights Act of 1964,
the Reconstruction Era Civil Rights Act, the Age Discrimination in Employment
Act of 1967 (“ADEA”), the Employee Retirement Income Security Act of 1974, The
Americans with Disabilities Act, The Family and Medical Leave Act of 1993, The
New York State Human Rights Law Section 196 ET SEQ., the New York City
Administrative Code, as amended, and any and all other federal, state, and local
laws, rules and regulations prohibiting, without limitation, discrimination in
employment, tortuous or wrongful discharge, breach of an express or implied
contract, breach of a covenant of good faith and fair dealing, negligent or
intentional infliction of emotional distress, defamation, misrepresentation or
fraud, which you ever had, now have or hereafter can, shall or may have for,
upon or by reason of any matter, cause or thing, up to and including the day on
which you sign this Separation Agreement (the “Claims”); provided, however, that
you are not waiving (a) any rights under this Separation Agreement, (b) any
right to claim benefits under employee benefit plans (including welfare benefit,
qualified and nonqualified retirement and, except as set forth in the Separation
Agreement, equity-related plans, (c) any right of indemnification or to
advancement of legal fees (including without limitation indemnification, legal
defense and related rights) under the Company’s and any other Released Parties’
(as defined in the Release) certificate of incorporation, by-laws any other such
organic documents, the Employment Agreement, any other plan or agreement or at
law, or (d) any rights under directors and officers’ liability insurance
policies.

2. Effect of General Release; Limitations on General Release. You understand
that by signing this General Release you are prevented from filing, commencing
or maintaining any action, complaint, or proceeding with regard to any of the
claims released hereby. However, nothing in the General Release of Claims above
precludes you from filing a charge with an administrative agency or from
participating in an agency investigation. You are, however, waiving your right
to recover money in connection with any such charge or investigation. You are
also waiving your right to

 

 

7

 

--------------------------------------------------------------------------------



recover money in connection with a charge filed by any other individual or by
the Equal Employment Opportunity Commission or any other federal or state
agency.

3. Covenant Not to Sue. In addition to waiving and releasing the claims and
rights covered by the General Release of Claims, you promise not to sue the
Company or any other Released Party in any forum on any claim which is covered
by (i.e., released under) the General Release of Claims. This covenant by you
not to sue is different from the General Release of Claims, which will provide
the Company a defense in the event you violate the General Release. If you
violate this Covenant Not to Sue by suing a Released Party, you may be liable to
that party for monetary damages. More specifically, if you sue a Released Party
in violation of this Covenant Not to Sue, you will be required to either: (1)
pay that Released Party’s attorneys’ fees and other costs incurred as a result
of having to defend against your suit; or (2) alternatively, at the Released
Party’s option, return to the Company all of the severance pay provided to you
under Section 8 of the Employment Agreement and under the Separation Agreement,
except for one-hundred dollars ($100.00). In the event of such violation, the
Company will also be excused from providing you any remaining severance payments
under Section 8 of the Employment Agreement and under the Separation Agreement.
However, nothing in this Covenant Not to Sue or in any other part of this
Agreement prevents you from challenging the validity of this Agreement under the
ADEA.

4. Knowing and Voluntary Decision to Sign. You further agree that no statements,
representations, promises, threats or suggestions have been made by the Company
or its representatives, officers, or employees to influence you to sign this
General Release except such statements as are expressly set forth herein. You
have signed this General Release upon reaching the considered conclusion that it
is best for you, and of your own free will, relying entirely upon your own
judgment, and the judgment of such lawyers and other personal advisors who you
have chosen to consult. You further acknowledge that you are under no disability
or impairment, which affects your decision to sign this General Release.

5. Time to Consider the Agreement. You have actually read this General Release,
and have had adequate time of at least 21 days to consider its terms and effect,
and to ask any questions that you may have of the legal or other personal
advisors of your own choosing. You may revoke this General Release during the
seven day period following its execution by providing written notice of such
revocation to the Company.

6. Subsequent Facts. No fact, evidence, event or transaction currently unknown
to you but which may hereafter become known to you shall affect in any way or
manner the final and unconditional nature of this General Release.

[signature page follows]

 

 

8

 

--------------------------------------------------------------------------------



READ, ACCEPTED & AGREED

 

 

 

 

 

 

 

/s/ Paul S. Giordano

 

 

 

--------------------------------------------------------------------------------

 

 

 

Paul S. Giordano

 

 

 

 

 

 

 

9/3/08

 

 

 

Dated

 

 

 

 

 

9

 

--------------------------------------------------------------------------------